— Order unanimously reversed, without costs, and petition reinstated. Memorandum: It appears that petitioner was informed only 15 minutes before the hearing in this matter that the doctor whose medical testimony was necessary was called on an emergency. Under those circumstances, it was an abuse of discretion for the court to deny petitioner an adjournment (Family Ct Act, § 533). (Appeal from order of Erie County Family Court, Sedita, J. — paternity.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.